— In a matrimonial action in which the parties were divorced by judgment dated July 17, 1981, the defendant former husband appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered May 11, 1990, which granted the plaintiff former wife’s application to adjudge him in contempt for failure to comply with an amended judgment dated November 16, 1989, entered upon the parties’ oral stipulation, directing him to pay $34,800 for his children’s past college expenses.
*757Ordered that the order is affirmed, with costs.
The direction to pay $34,800 for the past college expenses of the parties’ children was clear and unequivocal and was not conditioned, either in the amended judgment or in the parties’ oral stipulation, upon production of bills. The record supports the conclusion that the defendant’s refusal was willful and calculated to defeat the plaintiff’s rights, and that other means of enforcement would be ineffectual (see, Domestic Relations Law § 245). Thompson, J. P., Harwood, Rosenblatt and Ritter, JJ., concur.